Citation Nr: 1826778	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-31 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.



REPRESENTATION

Appellant represented by:	J. Scott Taylor, Attorney



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from March 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran had originally requested a hearing before the Board; however, he withdrew that request in June 2017. 

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in May 2013 in connection with his claim for a lumbar spine disorder.  The examiner diagnosed him with degenerative joint disease and degenerative disc disease, but opined that the disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In doing so, he noted that the service treatment records did not document any back problems or complaints.  However, in his rationale, the examiner did not address the Veteran's reports of symptoms in service or whether the disorder could have been caused or related to his duties, training, and parachute jumps during service.  Therefore, the Board finds an additional medical opinion is needed.

The Board also notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a cervical spine disorder.  In light of the Veteran's contentions regarding his duties and training in service and the evidence of a current disorder, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any cervical spine disorder that may be present.

Moreover, the Veteran indicated that he was evaluated by VA for back pain before he was ever diagnosed with a lumbar or cervical spine disorder.  The Veteran reported that a physician performed spinal taps and nerve testing to determine the etiology and nature of his pain in the 1980s.  The record does contain private medical records documenting a spinal tap in 1988; however, the claims file only appears to include more recent VA treatment records.  Thus, on remand, the AOJ should attempt to obtain any outstanding VA medical records.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for his back and neck.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include any records dating back to the 1980s.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any lumbar spine and cervical spine disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay statements. 

The examiner should note the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current lumbar spine disorder and cervical spine disorder that manifested in service or are otherwise causally or etiologically related to it, including any symptomatology or injury therein.  

In rendering this opinion, the examiner should consider the Veteran's contention that his current disorders are related to his duties, training, and parachute jumps in service.  The Veteran has reported that his pain began in service after performing a parachute jump during which he landed on his back and fell unconscious.  The examiner should also consider the Veteran's report that he has continued to have back pain since service.  Further, the examiner should consider the Veteran's report that he sought treatment for his back pain shortly after service, but because of technology, the physicians were unable to render a proper diagnosis of his condition.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed in relation to its history", copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




